DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being rejected by Epshetsky (U.S. PG Pub # 20150184751) in view of Vom (U.S. Patent # 6688603).

Regarding claim 1, Epshetsky discloses a seal assembly (fig 2), comprising:

a first (14, fig 1 same as fig 2) and a second machine element (70) which, while forming a seal gap arranged between the two machine elements (gap between 14 and 70), are spaced apart from one another and are movable relative to one another along/about a movement axis (70 is movable);

a seal (20) for sealing a high-pressure side H of the seal gap which can be pressurized with a fluid against a low-pressure side N of the seal gap (20 seals from left to right side); and

a support ring with a first side edge facing the high-pressure side H (as seen in examiner annotated fig 2 below) which is at least partially convexly curved or which is formed obliquely towards the high-pressure side H or at least partially formed at an acute angle alpha relative to the axis of movement of the two machine elements (one of the limitations is met - formed obliquely towards the high-pressure side as seen in examiner annotated fig 2 below);

wherein the seal has a retaining portion ( as seen in examiner annotated fig 2 below) and at least one primary sealing lip extending on the high-pressure side from the retaining portion and abuts in a dynamically sealing manner against a sealing surface of the second machine member (as seen in examiner annotated fig 2 below);

wherein the primary sealing lip directly abuts and is supported over the majority of its longitudinal extent on the first side edge of the support ring on the high-pressure side (as seen in examiner annotated fig 2 below); and

wherein the seal comprises a wiper or secondary sealing lip which abuts the sealing surface of the second machine element (as seen in examiner annotated fig 2 below), wherein the support ring has a second side edge facing the low-pressure side N which is at least partially convexly curved or which is formed at an acute angle beta relative to the axis of movement (one of the limitations is met - formed at an acute angle beta relative to the axis of movement as seen in examiner annotated fig 2 below) and wherein the wiper or secondary sealing lip directly abuts and is supported on the second side edge of the support ring (as seen in examiner annotated fig 2 below), and wherein the retaining section of the seal is held clamped between the support ring and the first machine element (retaining section between support ring and 14, fig 1 as seen in examiner annotated fig 2 below) and abuts the first machine element in a statically or indirectly statically sealing manner (retaining section abuts 14 statically, fig 1);
wherein the support ring is spaced apart from the second machine element in normal operation of the seal assembly (as seen in examiner annotated fig 2 below), wherein the seal is one piece (20).
Epshetsky does not disclose wherein a tension disk made of an elastic deformable material is arranged between the support ring and the first machine element, wherein said tension disk is in direct contact with and abuts the first machine element in a statically sealing manner, and wherein the seal is tensioned against the support ring by the tension disk at least partially in a radial and in an axial direction.
However, Vom teaches wherein a tension disk made of an elastic deformable material (12 is elastic, fig 1, Col 2, Lines 46 - 49) is arranged between the support ring and the first machine element (12 between 3 and casing, fig 1, Col 2, Lines 46 - 49), wherein said tension disk is in direct contact with and abuts the first machine element in a statically sealing manner (12 abuts casing statically, fig 1, Col 2 Lines 46 - 49), and wherein the seal is tensioned against the support ring by the tension disk at least partially in a radial and in an axial direction (seal 2 is tensioned against support ring 3 by tension disk 12 partially radially and axially, Col 2, Lines 27 - 33).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the tension disk of Vom between the support ring and the first machine element of Epshetsky so that the tension disk presses the seal against the support ring to have the effect that the sealing lip cannot lift off the surface of the shaft and preventing bell mouthing and any consequential leakage (Vom Col 2, Lines 34 – 39).

    PNG
    media_image1.png
    550
    754
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Epshetsky and Vom discloses the seal assembly, wherein the support ring abuts against the sealing surface of the second machine element (as seen in examiner annotated Epshetsky fig 2 below).

Regarding claim 5, the combination of Epshetsky and Vom discloses the seal assembly, wherein the primary sealing lip of the seal abuts and is supported on the first side edge of the support ring (as seen in examiner annotated Epshetsky fig 2 below).
The combination does not disclose wherein the primary sealing lip of the seal abuts and is supported on the first side edge of the support ring for more than 80% of its longitudinal extent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for extending dimension limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide better support to the seal using the length of the support ring.  In re Aller, 105 USPQ 233.  

Regarding claim 8, the combination of Epshetsky and Vom discloses the seal assembly, wherein the wiper/secondary sealing lip abuts and is supported on the second side edge of the support ring (as seen in examiner annotated Epshetsky fig 2 below).

Regarding claim 9, the combination of Epshetsky and Vom discloses the seal assembly, wherein the wiper/secondary sealing lip abuts and is supported on the second side edge of the support ring.
The combination does not disclose wherein the wiper/secondary sealing lip abuts and is supported on the second side edge of the support ring for more than 80% of its longitudinal extent.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for extending dimension limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide better support to the seal using the length of the support ring.  In re Aller, 105 USPQ 233.  

Regarding claim 12, the combination of Epshetsky and Vom discloses the seal assembly, wherein the seal consists of a viscoelastic material (Epshetsky 20 has elastomer, resin, elastomeric material, Para 0031).

Regarding claim 13, the combination of Epshetsky and Vom discloses the seal assembly, wherein the support ring consists of metal being steel or bronze, of a thermosetting plastic, of a thermoplastic or of a ceramic material (Epshetsky rigid polymeric, Para 0035).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Epshetsky in view of Vom and in further view of Wada (U.S. Patent # 5183271).

Regarding claim 2, the combination of Epshetsky and Vom discloses the seal assembly.
The combination does not disclose wherein the support ring has tribo structures on its side facing the sealing surface of the second machine element.
However, Wada teaches wherein the support ring has tribo structures (15, fig 1) on its side facing the sealing surface of the second machine element.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the support ring of Epshetsky to have tribo structures of Wada to provide rotation prevention function.

Regarding claim 3, the combination of Epshetsky, Vom, and Wada discloses the seal assembly, wherein the support ring abuts against the sealing surface of the second machine element (as seen in examiner annotated Epshetsky fig 2 below).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Epshetsky in view of Vom and in further view of Dahlheimer (U.S. PG Pub # 20070069476).

Regarding claim 6, the combination of Epshetsky and Vom discloses the seal assembly.
The combination does not disclose wherein the support ring or the seal is provided with a profile projection which extends away from the support ring or the seal and into a recess of the respective other component corresponding to the profile projection.
However, Dahlheimer teaches wherein the support ring or the seal is provided with a profile projection which extends away from the support ring or the seal and into a recess of the respective other component corresponding to the profile projection (68 into recesses 86, figs 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the seal of Epshetsky to have profile projections of Dahlheimer to rotationally lock seal to shaft (Dahlheimer Para 0029).

Regarding claim 7, the combination of Epshetsky, Vom and Dahlheimer discloses the seal assembly, wherein the support ring or the seal is provided with a plurality of profile projections which extend away from the support ring or the seal and into a recess of the respective other component corresponding to the profile projection (Dahlheimer 68 into recesses 86, figs 3 and 4).

Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Epshetsky in view of Vom and in further view of Jordan (U.S. PG Pub # 20140353915).

Regarding claim 10, the combination of Epshetsky and Vom discloses the seal arrangement.
The combination does not disclose wherein the primary sealing lip and/or the wiper/secondary sealing lip is brought in position pretensioned by means of an elastic, deformable pretensioning elements on the sealing surface of the second machine element.
However, Jordan teaches wherein the primary sealing lip and/or the wiper/secondary sealing lip is brought in position pretensioned by means of an elastic, deformable pretensioning elements (38, fig 2) on the sealing surface of the second machine element (14, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the pretensioning elements of Jordan with the seal of Epshetsky to provide resilient support on the shaft (Jordan Para 0038)

Regarding claim 11, the combination of Epshetsky, Vom and Jordan discloses the seal arrangement, wherein the primary sealing lip and/or the wiper/secondary sealing lip is brought in position pretensioned by means of a rubber-elastic, deformable pretensioning elements on the sealing surface of the second machine element (Jordan 38, fig 2).

Regarding claim 13, the combination of Epshetsky and Vom discloses the seal assembly.
 The combination does not disclose wherein the seal consists of a viscoelastic material being polytetrafluoroethylene (PTFE) or a PTFE compound.
However, Jordan teaches wherein the seal consists of a viscoelastic material being polytetrafluoroethylene (PTFE) or a PTFE compound (Para 0021).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the seal material of Epshetsky with that of Jordan so that the seal withstands thermal, mechanical or even chemical influences (Jordan Para 0021). 

    PNG
    media_image1.png
    550
    754
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675